      Case: 5:19-cv-00137-JMH Doc #: 7 Filed: 04/03/19 Page: 1 of 2 - Page ID#: 243




                                                                                         19-20494 CCS:CS:css
                                             ATTORNEYS FOR PLAINTIFF, THE CINCINNATI INSURANCE COMPANY.


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

 CASE NO. 5:19-CV-00137                                          HON. JOSEPH M. HOOD

 THE CINCINNATI INSURANCE COMPANY                                PLAINTIFF,

 v.

 CLARENCE J. MICHEL, JR., et al.                                 DEFENDANTS.


                                                 ORDER

          This matter is before the Court on the Plaintiff’s Motion for Order Directing Payment of

 Policy Proceeds for Deposit into Court Registry, and the Court being in all ways sufficiently

 advised, it is hereby Ordered and Adjudged as follows:

          1.     Plaintiff’s Motion is hereby granted and on or before ten (10) days from the entry

of this Order, the Plaintiff shall deliver to the Clerk of Court for the Eastern District of Kentucky

payment of Seven Hundred Thirty-Nine Thousand Seven Hundred Fifty Nine and 44/100 dollars

($739,759.44), representing the insurance policy proceeds available pursuant to Plaintiff’s policy

bearing number H01 0886754 issued on behalf of its insureds, Clarence and Jamie Michel for the

subject fire loss. The Clerk of Court is authorized to accept this sum from the Plaintiff and to

deposit these funds into the Registry of the Court where they shall remain pending further Court

Order.

          2.     It is further Ordered that at such time as the Plaintiff makes deposit of the stake into

the Registry of this Court, all Defendants shall be restrained from initiating, instituting or
   Case: 5:19-cv-00137-JMH Doc #: 7 Filed: 04/03/19 Page: 2 of 2 - Page ID#: 244



prosecuting any proceeding in any state or United States Court against the Seven Hundred Thirty-

Nine Thousand Seven Hundred and Fifty Nine and 44/100 dollars ($739,759.44) in insurance

coverage proceeds pursuant to Plaintiff’s Policy Number H01 0886754.

          3.     It is further Ordered that Plaintiff is hereby discharged and dismissed from this

action.

          4.    It is further Ordered and Adjudged that Plaintiff is awarded its reasonable costs and

attorney’s fees expended in bringing this action.

          5.    It is further Ordered and Adjudged that this Order shall apply respectively to any

individuals, estates, or entities who are appropriately added to this action as Defendants.

          IT IS SO ORDERED this ___ day of ___________________, 2019.



                                                      __________________________________
                                                      Honorable Joseph M. Hood



  Copies to All Parties




                                                -2-
